 Case 1:18-cv-01416-RJJ-SJB ECF No. 33 filed 02/12/20 PageID.208 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA and                       )
STATE OF MICHIGAN, ex rel, SCOTT                   )
STONE and BETHANY MCKINLEY,                        )
                                                   )
                                                   )
        Plaintiffs - Relators                      )
                                                   )
-vs-                                               )
                                                   )      CASE NO. 1:18-CV-1416
                                                   )
TRAVERSE ANESTHESIA ASSOCIATES,                    )
P.C., a domestic professional corporation,         )
PHYMED HEALTHCARE GROUP, LLC, a                    )
Delaware limited liability corporation, MARK       )
AULICINO, M.D., FREDERICK                          )
CAMPBELL, M.D., EDWARD VOMASTEK,                   )
D.O., BRIAN KIESSLING, M.D., TIMOTHY               )
ESSER, M.D., MATTHEW MARTIN, M.D.,                 )
ROBERT DAVID DENYER, A.A.,                         )
CYNTHIA RANKIN, A.A., and DENISE                   )
CAMPBELL, Jointly and Severally                    )
                                                   )
                                                   )
        Defendants.                                )


       ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME TO
         ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS’ COMPLAINT

        Before the Court is Defendants’ Second Unopposed Motion requesting an extension of

time within which to answer or otherwise respond to Plaintiffs’ Complaint. For good cause show,

the motion is GRANTED. Defendants shall have additional time up to and including February 21,

2020 within which to answer or otherwise respond to Plaintiffs’ Complaint.

        IT IS SO ORDERED this 12th
                              ____ day of February, 2020.


                                                    /s/ Robert J. Jonker
                                                   UNITED STATES DISTRICT JUDGE
